Per Curiam.
Those assignments of error on this appeal which are cognizable under Rule on Appeal 43 all direct themselves to a single issue—the division and disposition of the community and separate property of the parties.
*462We have carefully reviewed the somewhat scanty narrative statement of facts and the exhibits. From these it is indicated that the parties during the comparatively short duration of their marriage accumulated substantial indebtedness. The trial court’s findings of fact, conclusions of law, and decree reveal that the outstanding obligations and the ultimate and decretal liability therefor played a significant role in its apportionment of the separate and community properties of the parties. Under the circumstances as they appear from the limited record, we can find no manifest abuse of discretion on the part of the trial court. This being so, we will not substitute our judgment for that of the trial court and/or embark upon a redistribution of the pertinent assets and liabilities. Weaver v. Weaver, 70 Wn.2d 559, 424 P.2d 637 (1967).
The judgment is accordingly affirmed in all respects.